PARKER, Judge.
Appellant’s only assignment of error is that the trial court erred in overruling her motions for a directed verdict. In this we find no error.
A defendant’s motion made in a jury trial for a directed verdict under Rule 50(a) of the Rules of Civil Procedure, G.S. 1A-1, presents substantially the same question as that formerly presented by a motion for judgment of involuntary nonsuit, namely, whether the evidence was sufficient to entitle the plaintiff to have the jury pass on it. Kelly v. Harvester Co., 278 N.C. 153, 179 S.E. 2d 396. In determining this question, all evidence which supports plaintiff’s claim must be taken as true and viewed in the light most favorable to the plaintiff, giving him the benefit of every reasonable inference which may legitimately be drawn therefrom, and with contradictions, conflicts and inconsistencies being resolved in his favor. Maness v. Construction Co., 10 N.C. App. 592, 179 S.E. 2d 816, cert. denied, 278 N.C. 522, 180 S.E. 2d 610. Therefore, the only question presented by this appeal is whether the evidence in these cases, when so viewed, was sufficient to justify a jury finding that appellant’s intestate, Williams, was negligent in the manner in which he drove his automobile on the occasion which gave rise to these actions, and if so, whether such negligence was one of the proximate causes of plaintiffs’ injuries.
“It is well-settled law in North Carolina that each person whose negligence is a proximate cause or one of the proximate causes of injury may be held liable, severally or as a joint tort feasor. If a person’s negligence is in any degree a proximate cause of the injury, he may be held liable, since he may be exonerated from liability only if the total proximate cause of the injury is attributable to another or others.” Price v. Railroad, 274 N.C. 32, 161 S.E. 2d 590.
When viewed in the light most favorable to plaintiffs, the evidence in the cases before us would justify a jury finding that the following events occurred: Appellant’s intestate, Williams, after drinking some quantity of alcohol (his death certificate *198listed acute alcoholism as a contributing cause), drove his automobile late at night from a dine and dance club in Kenly, N. C., onto an interstate highway a distance of approximately three miles to the point where the highway passed over Little River on a bridge. The Foster car, carrying plaintiffs as passengers, left the club about the same time and proceeded “right behind” the Williams car, the two cars remaining in that order, the taillights of the Williams car being visible to the occupants of the Foster car as the Williams car went into the curve leading to the bridge. It was raining and foggy, which reduced visibility. The following vehicle, driven by Foster, was traveling at 65 to 70 miles per hour, and it is a reasonable inference that the Williams vehicle which preceded it was moving at least as fast. The Williams car hit the right guardrail at the north end of the bridge, leaving blue paint and a portion of the taillight from the car on or near the guardrail. It then skidded 120 feet and came to rest near the center of the bridge, upside down and at an angle across the southbound lanes of the highway, entirely blocking the left-hand lane and partially blocking the right-hand lane. The lights on the Williams car were knocked out as a result of hitting the guardrail or of turning over. Almost immediately thereafter, the Foster vehicle came around the curve and onto the bridge, striking the overturned Williams car a glancing blow and then proceeding onward 360 feet before stopping against a tree off of the road. Plaintiff Raynor, riding in the Foster car, did not see any fire in the Williams car as the Foster car was approaching the bridge. The witness, Atkinson, who arrived at the scene a few minutes later, found the Williams car on fire and it exploded after Atkinson got there. Williams’s body was badly burned, and it is a reasonable inference that he got out of his overturned car only after it caught fire and that this occurred after it was struck by the following Foster car. The exact manner in which Williams got out of his car and into the river is not shown by the evidence, but this is not relevant to the question raised by this appeal.
The foregoing findings, if made by the jury, would in our opinion justify the jury in finding further that Williams was negligent in driving too fast and in failing to keep his car under control) and that as a result of his negligence his car struck the guardrail and overturned upon the bridge, blocking the highway and thereby making the collision with the immediately following vehicle almost inevitable. In our opinion *199the jury would also be justified in finding that such negligence on the part of Williams was one of the proximate causes of plaintiffs’ injuries. From their verdict the jury have so found. That they did so under appropriate and correct instructions from the able trial judge as to the law applicable to the evidence in these cases is apparent from the fact that no exception was taken to the charge.
No error.
Judges Britt and Morris concur.